Citation Nr: 0523903	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  01-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to January 1943 and from April 1945 to June 
1946.  The veteran was a prisoner of war (POW) of the 
Japanese Government from April 1942 to January 1943.  The 
veteran's death occurred in January 2000.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2000, 
a statement of the case was issued in August 2000 and a 
substantive appeal was received in March 2001.  The appellant 
failed to report for a Board videoconference hearing 
scheduled in July 2003.


FINDINGS OF FACT

1.  The veteran died in January 2000; his death certificate 
lists the causes of death as cardio respiratory arrest, 
cerebrovascular accident, and hypertension.

2.  At the time of the veteran's death, service connection 
had been established for ischemic heart disease as a residual 
of beriberi, evaluated as 60 percent disabling; residual 
shrapnel wound and surgery, left mandibular region with 
malunited fracture, loss of bone substance, facial nerve 
injury and trigeminal neuralgia, left, evaluated as 40 
percent disabling; scar, shrapnel wound and surgery, chin, 
evaluated as 30 percent disabling; and, left facial nerve 
palsy, evaluated as 20 percent disabling.

3.  The veteran's fatal cerebrovascular accident is presumed 
to be related to his period of service.


CONCLUSION OF LAW

The veteran's death was caused by a disability presumed to 
have been incurred by his active duty service.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the cause of the veteran's death was 
reported on the death certificate as cardio respiratory 
arrest, cerebrovascular accident and hypertension.  A January 
2005 VA medical opinion also was to the effect that the death 
was due to a cerebrovascular accident.  The veteran's death 
certificate does not show that an autopsy was performed, and 
the appellant has not reported an autopsy.  At the time of 
the veteran's death, service connection had been established 
for: ischemic heart disease as a residual of beriberi, 
evaluated as 60 percent disabling; residual shrapnel wound 
and surgery, left mandibular region with malunited fracture, 
loss of bone substance, facial nerve injury and trigeminal 
neuralgia, left, evaluated as 40 percent disabling; scar, 
shrapnel wound and surgery, chin, evaluated as 30 percent 
disabling; and, left facial nerve palsy, evaluated as 20 
percent disabling.

With regard to the disorders listed on the death certificate, 
the Board first considers whether any of those disorders were 
related to the veteran's service.  Applicable law provides 
that service connection will be granted for disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  However, that an injury or disease 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  

As noted above, the veteran is a former POW.  As such, he can 
avail himself of certain presumptive provisions under VA 
regulations.  Specifically, for veterans who are former POWs 
and who were interned or detained for not less than 30 days, 
certain diseases, such as beri beri and ischemic heart 
disease with edema, are presumed to have been incurred in 
service if manifest to a degree of 10 percent or more at any 
time after discharge or release from active duty service.  
38 C.F.R. § 3.309(c).

The Board notes that the regulations pertaining to heart 
disease for former POWs have recently been amended.  See 69 
Fed. Reg. 60,083 (Oct. 7, 2004).  The revised regulations 
expand the definition of the types of heart disease that fall 
under the presumptive provisions for former prisoners of war 
to include atherosclerotic heart disease and hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications, and stroke and its complications.  
Additionally, the revisions eliminate the 30-day minimum 
internment or captivity period for those claiming service 
connection for atherosclerotic heart disease, hypertensive 
vascular disease, hypertensive heart disease, or stroke and 
eliminate the need to show the presence of edema for those 
claiming service connection for ischemic heart disease under 
the provisions of 38 C.F.R. § 3.309(c).

The record shows that the veteran was a former POW and that 
he died of a cerebrovascular accident, or a stroke.  As such, 
in light of the recent regulatory revisions which expanded 
the list of presumptive service-connected diseases for former 
POWs to now include strokes or cerebrovascular accidents, the 
Board finds that the veteran's cause of death is service-
connected.

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the appellant as a result of any VCAA deficiencies in view of 
the fact that the full benefit sought by the appellant is 
being granted by this decision of the Board.  




ORDER

Service connection for the cause of the veteran's death is 
warranted.  The appeal is granted.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


